IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED


KYREE JOHNSON,

             Appellant,

 v.                                                Case No. 5D17-1462

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed December 1, 2017

Appeal from the Circuit Court
for Brevard County,
Jeffrey F. Mahl, Judge.

James S. Purdy, Public Defender, and
Noel A. Pelella, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Andrea K. Totten,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      AFFIRMED. See Fla. R. Crim. P. 3.704(d)(14) (expressly providing that “prior

record” on criminal punishment code scoresheet includes convictions for offenses

committed by the offender as a juvenile); Mendoza-Magadan v. State, 217 So. 3d 112,

113 (Fla. 4th DCA 2017) (rejecting defendant’s argument that his prior juvenile
dispositions rendered without a jury trial should not be included on his scoresheet when

calculating the lowest permissible prison sentence); Nichols v. State, 910 So. 2d 863, 865

(Fla. 1st DCA 2005) (holding that a defendant’s “prior juvenile dispositions are valid as

prior criminal convictions because Florida’s juvenile procedures are constitutionally

sound”) (citing N.C. v. Anderson, 882 So. 2d 990 (Fla. 2004))).

COHEN, C.J., LAMBERT and EISNAUGLE, JJ., concur.




                                            2